  Case 20-01048       Doc 68    Filed 01/06/21 Entered 01/06/21 08:18:02           Desc Main
                                  Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                EASTERN DIVISION

In re:                          )
                                )                   CHAPTER 7
NATIONAL FISH AND SEAFOOD INC. )                    CASE NO. 19-11824-FJB
     Debtor,                    )
                                )
                                )
JOHN O. DESMOND, CHAPTER 7      )
TRUSTEE FOR NATIONAL FISH &     )
SEAFOOD, INC.                   )
                                )                   ADVERSARY PROCEEDING
     Plaintiff,                 )                   NO. 20-01048
                                )
v.                              )
                                )
NG JOO PUAY, NG PUAY YE, NG JOO )
KWEE, NG JOO SIANG, MICHAEL     )
BRUNO, TODD PROVOST, and        )
JACK VENTOLA                    )
                                )
     Defendants,                )
                                )


   DEFENDANT JACK VENTOLA’S MOTION TO WITHDRAW THE REFERENCE
         NOW COMES Defendant Jack Ventola, by his undersigned attorneys, Brooks & DeRensis,

P.C., and moves pursuant to 28 U.S.C. §157(d), Fed. Bankr. P. 5011 and MLBR 500-1 for an order

of the United States District Court for the District of Massachusetts (the “District Court”)

withdrawing the automatic reference provided under Rule 201 of the District Court’s Local Rules

as to all claims asserted in the above captioned Adversary Proceeding by John O. Desmond (“the

Trustee”) Chapter 7 Trustee of the Bankruptcy Estate of National Fish and Seafood, Inc. (the

(“Debtor”). By the relief requested in this Motion, Ventola, who has demanded a trial by jury on

all of the Trustee’s asserted claims and who will withhold his consent to have such a trial being

conducted by the United States Bankruptcy Court for the District of Massachusetts (the
    Case 20-01048         Doc 68       Filed 01/06/21 Entered 01/06/21 08:18:02                    Desc Main
                                         Document     Page 2 of 4



“Bankruptcy Court”) seeks to have the claims adjudicated in a jury trial held in District Court.

Moreover, Ventola desires to join in the relief sought in Defendant Todd Provost’s Motion to

Withdraw the Reference. (See Document No. 64). Defendant Ventola further hereby submits that

the same legal basis for relief and good cause to withdraw the refence exists as to Ventola as is set

forth with respect to Defendant Provost in the said Motion. Moreover, as further grounds to allow

this Motion and Defendant Provost’s Motion as filed, Ventola further states as follows:

     1. The debtor seeks monetary damages against Ventola, and the Trustee’s goal in the case—

        the imposition of monetary damages—entitles Ventola to his Seventh Amendment right to

        have his case tried to a jury. Under the circumstances of this case, the District Court alone

        has the power to conduct that jury trial1. Moreover, given that the case is appropriately

        tried in the District Court, judicial economy and fairness suggest that the District Court

        should also oversee pretrial practice, including discovery.

     2. The defendants have only recently answered the case and automatic disclosures and

        discovery has not yet begun. The Motion is thus timely filed. There is no reason for the

        case to remain in the Bankruptcy Court when it will ultimately be tried in this Court. The

        Motion should be granted and the case withdrawn.

     3. Pursuant to LR 7.1, undersigned counsel certify that they have conferred with counsel for

        the Trustee regarding this Motion and have attempted in good faith to resolve or narrow

        the issues in dispute.




1
 While the Bankruptcy Court with all parties consenting has the power to conduct a jury trial, Ventola will not
consent.
 Case 20-01048      Doc 68     Filed 01/06/21 Entered 01/06/21 08:18:02       Desc Main
                                 Document     Page 3 of 4



WHEREFORE, Ventola respectfully prays that the Court,

      A. Grant the Motion to Withdraw the Reference to the Bankruptcy Court; and,

      B. Grant such other and further relief as it deems appropriate.

                                                    Respectfully Submitted,

                                                    JACK VENTOLA

                                                    By His Attorneys,

                                                    BROOKS & DERENSIS, P.C.

      Dated: January 6, 2021                By:     /s/ John A. McDermott
                                                    John A. McDermott, Esq. BBO 694630
                                                    Steven J. Brooks, Esq. BBO 059140
                                                    260 Franklin Suite 700
                                                    Boston, Massachusetts 02110
                                                    Tel: 857-259-5200
Case 20-01048      Doc 68     Filed 01/06/21 Entered 01/06/21 08:18:02           Desc Main
                                Document     Page 4 of 4



                                 CERTIFICATE OF SERVICE

    I hereby certify that a copy of this Motion has been forwarded to the following via the

 Court’s electronic filing system:

 Michael Connolly on behalf of John O.           mconnoly@murthalaw.com
 Desmond

 Jonathan Horne on behalf of John O.             jhorne@murthalaw.com
 Desmond

 Thomas S. Vangel on behalf of John O.           tvangel@murthalaw.com
 Desmond

 Gary W. Cruickshank on behalf of creditor       gwc@cruickshank-law.com
 Crustade PTE, Ltd and PT Bumni Menara           cruickshankgr87938@notify.bestcase.com
 Internusa


 Vincent DeMore on behalf of Michael Bruno       vince.demore@henningstrategies.com

 Steven Brooks on behalf of Jack Ventola         sbrooks@bdboston.com

 AND via U.S. Mail to

 Ng Joo Kwee                               Ng Joo Siang
 Room 3201-3210                            Room 3201-3210
 Hong Kong Plaza                           Hong Kong Plaza
 188 Connaught Road West                   188 Connaught Road West
 Hong Kong, S.A.R                          Hong Kong, S.A.R
 Hong Kong                                 Hong Kong

 Ng Joo Puay                               Ng Puay Ye
 Room 3201-3210                            Room 3201-3210
 Hong Kong Plaza                           Hong Kong Plaza
 188 Connaught Road West                   188 Connaught Road West
 Hong Kong S.A.R                           Hong Kong S.A.R
 Hong Kong                                 Hong Kong

 Dated January 6, 20201                    /s/ John A. McDermott
                                           John A. McDermott, BBO No. 694630
